DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/29/2021 has been entered.
Previous Rejections
Applicant’s arguments, filed 04/29/2021, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103 - Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 5-6 and 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al (WO 2014/209087), in view of Venkatesh et al (USP 9,884,014) and further in view of Ness et al (USP 7,799,752).
Park disclosed [page 5, 2nd paragraph] a capsule composite formulation comprising, in separate states, both an independent part of tadalafil and an independent part of tamsulosin. The independent part of tadalafil was independently coated with [page 7, 2nd to last paragraph] polyvinyl alcohol, at 0.1 to 20 %, preferably from about 2 to 10 % [page 7, last paragraph]. Park disclosed [page 20, 1st paragraph; Tables 5-6 and Figures 6-7] 1.1 % or below of total impurities at six months. 
Although Park disclosed granules, Park was silent the granular size, as recited in claim 1. Park was silent the molecular weight of polyvinyl alcohol, as recited in claim 1.
Venkatesh disclosed [col 2, lines 14-16] that oral granules having an average particle diameter of not more than about 400 μm provide a smooth mouthfeel. In some embodiments [col 4, line 49], the average particle size was not more than 200 μm, or in the range of 125-200 μm [col 13, lines 8-9] (e.g., 50 % of the particles could have a size of less than 400 μm (reads on 10-60 % at 250-500 μm); and, 50 % of the particles could have a size of less than 200 μm or 125-200 μm (reads on 30 % or more at 150 μm or less)).
It would have been prima facie obvious to one of ordinary skill in the art to formulate Park’s granules at the size ranges cited by Venkatesh. An ordinarily skilled artisan would have been motivated to provide a smooth mouthfeel. An ordinarily skilled artisan would have formulated granules at less than 400 μm, less than 200 μm or 125-200 μm, because 
Park, in view of Venkatesh, is silent the molecular weight of polyvinyl alcohol.
Ness disclosed [abstract and title] capsules comprising coatings, wherein the coating improved the barrier properties of the shell, and enhanced retention of the encapsulated materials within the shell, wherein polyvinyl alcohol having a low molecular weight (< 50,000) and a medium hydrolysis (85-94 %) was a favored coating material in terms of overall properties and behavior [col 8, lines 25-55].
It would have been prima facie obvious to one of ordinary skill in the art to include a low molecular weight (< 50,000) polyvinyl alcohol within Park, as taught by Ness. An ordinarily skilled artisan would have been motivated to improve the barrier and retention properties of the capsule, as taught by Ness [Ness, abstract and col 8, lines 25-55]. 
Claim 1 recites PVA at 1-6 %. 
Park disclosed 0.1 to 20 %, preferably 2 to 10 %, coating material (e.g. polyvinyl alcohol). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art", a prima facie case of obviousness exists. MPEP 2144.05 A. 
The instant claim 1 further recites 10-60 % of granules at a size of 250-500 μm, and 30 % or more of granules at a size of 150 μm or less. Venkatesh disclosed the average particle size was not more than 200 μm, or in the range of 125-200 μm [col 13, lines 8-9] (e.g., 50 % of the particles could have a size of less than 400 μm (reads on 10-60 % at 250-500 μm); and, 50 % of the particles could have a size of less than 200 μm or 125-200 μm (reads on 30 % or more at 150 μm or less)). A prima facie case of obviousness exists because of overlap, as discussed above.

Claim 5 is rendered prima facie obvious because Park disclosed [page 9, 2nd paragraph] either granulating and/or tabulating the tamsulosin.
Claims 6 and 11 are rendered prima facie obvious because Park disclosed [page 7, 2nd to last paragraph] independently coating tamsulosin with methacrylate-ethyl acrylate copolymers or triacetin (e.g., enteric coatings). 
Claim 10 is rendered prima facie obvious because Park disclosed [Table 1, page 15, Example 1] tadalafil dissolution of 55.9 % at 10 minutes and 99.8 % at 30 minutes. 
Claim 10 recites 40 % or more dissolution at 10 minutes and 80 % or more dissolution at 30 minutes. Park disclosed tadalafil dissolution of 55.9 % at 10 minutes and 99.8 % at 30 minutes. A prima facie case of obviousness exists because of overlap, as discussed above.
Claim 12 is rendered prima facie obvious because Park disclosed [page 7, last paragraph] 0.1 to 20 % coating material. 
Claims 13-14 are rendered prima facie obvious because Park disclosed [page 4, line 4] a hard capsule containing [page 8, 1st paragraph] hypromellose.
Claim 15 is rendered prima facie obvious because Park disclosed tamsulosin hydrochloride [Page 10, Example 1].
Claim 16 is rendered prima facie obvious because Park disclosed [claim 1] treating erectile dysfunction and benign prostatic hyperplasia.
Response to Arguments
Applicant's arguments filed 04/29/2021 have been fully considered but they are not persuasive.
Applicant argued the cited art does not teach the claim 1 limitations.
The Examiner responds that the Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Applicant requested rejoinder of withdrawn claims 1, 17 and 18.
The Examiner responds that patentable subject matter has not been identified in the current application. No claims are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CELESTE A RONEY whose telephone number is (571)272-5192.  The examiner can normally be reached on Monday-Friday; 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CELESTE A RONEY/           Primary Examiner, Art Unit 1612